Exhibit 10.54 July 8, 2014 Thomas C. Shields 7449 Martinique Terrace Naples, Florida 34113 Re: Severance and Termination Agreement Dear Tom: This letter agreement sets forth the terms and conditions of your separation from employment with Lighting Science Group Corporation (the "Company") effective as of August 8, 2014 (the "Separation Date”). 1. Termination of Employment . Your employment with the Company and each of its subsidiaries and affiliates, including any directorships or similar positions, will terminate as of the Separation Date. From the date of this letter through the Separation Date, you will continue to be employed by the Company as a financial expert but will no longer serve as its Chief Financial Officer. You do not claim nor shall you claim any further right to employment by the Company, its subsidiaries or affiliates following the Separation Date. 2. Severance Payments . If you sign and do not revoke this letter agreement, the Company shall pay the equivalent of your salary through July 31, 2015 (the “Severance Period”) in the aggregate gross amount of $320,000, less social security, federal income tax and other normal withholdings and deductions, in accordance with the Company’s normal payroll schedule and practices. 3. Cooperation . You agree to reasonably cooperate with the Company for the 12-month period following the Separation Date, including without limitation, cooperation with terminating any directorships or similar positions which you may hold with Company subsidiaries. 4.
